SO ORDERED.

SIGNED this 9th day of May, 2019.




____________________________________________________________________________


               IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE DISTRICT OF KANSAS



In re:

Lindy Lee Graham,                                 Case No. 17-21139-13

                    Debtor.
Roger James Graham,

                    Plaintiff,
v.                                                Adversary No. 17-6056
Lindy Lee Graham,
                    Defendant.

                     Memorandum Opinion and Order
           Entering Judgment on Plaintiff’s NonDischargeability
                  Complaint under 11 U.S.C. § 523(a)(2)(A)

         Debtor/Defendant Lindy Graham filed a Chapter 13 bankruptcy

petition, and therein listed as unsecured debt a “property settlement” to her

former husband Roger Graham for $32,591.47. The “property settlement” was



               Case 17-06056     Doc# 65   Filed 05/09/19   Page 1 of 17
actually a judgment from state court requiring Debtor to reimburse her ex-

husband for overpaid maintenance. Shortly thereafter, Plaintiff Roger

Graham filed this adversary petition against Debtor, objecting to the

discharge of that debt under 11 U.S.C. § 523(a)(2), § 523(a)(5), and §

523(a)(15).1 The Court previously granted judgment to Debtor on Plaintiff’s

claims under §§ 523(a)(5) and (a)(15), without prejudice to Mr. Graham

renewing the § 523(a)(15) claim if Debtor seeks a discharge under § 1328(b)

or converts her case to Chapter 7.2

        The claim under § 523(a)(2) proceeded to trial.3 The Court now

concludes Plaintiff has not met his burden to show the judgment against

Debtor for $32,591.47 is nondischargeable under § 523(a)(2), because Plaintiff

did not meet his burden to prove the overpaid maintenance was obtained by

“false pretenses, a false representation, or actual fraud.” As a result, the

Court enters judgment for Debtor, concluding that Plaintiff’s $32,591.47

judgment against Debtor is dischargeable.




1
 All future references to Title 11 of the United States Code will be to section
number only.
2   See Doc. 55.

3Debtor appears by Nancy Leah Skinner. Mr. Graham appears by Bradley D.
McCormack.




                                             2
                   Case 17-06056   Doc# 65   Filed 05/09/19   Page 2 of 17
I.    Findings of Fact

      Roger Graham is Debtor’s ex-husband. Mr. Graham and Debtor were

married in November 1998 and had three children together. Mr. Graham

filed for divorce from Debtor in May 2012. During the pendency of their

divorce, Mr. Graham was ordered to pay Debtor interim maintenance. The

“interim” of that maintenance ended up being lengthier than most, as the

parties’ divorce, property settlement, and child custody issues were all

contentious.4

      Over a year into this interim period, the parties began disputing a

motion by Debtor to increase Mr. Graham’s maintenance payments and child

support. Soon thereafter, on November 26, 2013, Mr. Graham filed a motion

to terminate that interim maintenance. At a December 12, 2013 hearing on

the competing motions, Mr. Graham alleged that Debtor was living with her

boyfriend and receiving financial support from him, and as a result, was

cohabitating in a marriage-like relationship and should, therefore, not be


4 For example, the Court heard extensive testimony about the property Debtor
removed from the marital home at the time she moved out, and then Debtor’s
subsequent use of Mr. Graham’s credit card to buy new furniture from Nebraska
Furniture Mart. The parties dispute how much Debtor removed from the marital
home to furnish her new apartment, how much she bought, and how much she was
authorized to buy on Mr. Graham’s credit card. The parties also testified about
issues in state court concerning their children that continue to this day. Clearly the
parties have a difficult (at best) co-parenting relationship, but many of their
disputes are irrelevant to the actual issue currently at hand.




                                          3
                Case 17-06056   Doc# 65    Filed 05/09/19   Page 3 of 17
receiving maintenance payments. At the hearing, Debtor unequivocally

affirmed that she was in a romantic relationship with Daniel Schwent and

that they were living together, but Debtor maintained that she and Mr.

Schwent were acting as roommates by maintaining separate finances and

expenses. The parties did not undertake discovery, and rested on the

testimony given at the hearing. Within a few weeks, on December 31, 2013,

the state court issued an order increasing Mr. Graham’s interim maintenance

to $1802 per month, setting Mr. Graham’s child support payment to $235 per

month, and requiring Mr. Graham to pay all direct expenses for the Graham

children.

      The parties’ final decree of divorce was ultimately entered on April 17,

2014, nearly two years after the petition for divorce was filed, and a final

Separation and Property Settlement Agreement was entered the same date.

Per their final Agreement, Mr. Graham was ordered to pay maintenance of

$1570 per month starting June 1, 2014, and continuing for 29 months.5 The

parties agreed that the maintenance was to “immediately terminate upon the

first occurrence of:” (1) the completion of the 29-month term, (2) the death of




5 With the maintenance beginning in June 2014 and continuing for 29 months, the
last payment of maintenance would be made in October 2016.




                                        4
             Case 17-06056    Doc# 65   Filed 05/09/19   Page 4 of 17
either party, (3) the date of Debtor’s remarriage, or (4) Debtor’s “cohabitation

with [a] non-relative male in a marriage like relationship as defined by

Kansas law.”6 Debtor testified that she understood “cohabitating in a

marriage-like relationship” to mean purchasing real estate or other

substantial property together, and that it meant merging finances. Debtor

also testified that she assumed the “precedent” of how she had been living

with Mr. Schwent had been set with the state court after the state court’s

hearing on Mr. Graham’s first motion to terminate maintenance, and strove

to continue on as they had prior to that hearing.7

        About two more years passed. This period is important more for what

did not happen, than what did happen. Mr. Graham apparently kept an eye

on Debtor’s social media accounts and testified at length about what he saw

there. Mr. Graham testified that he felt like Debtor was “living high on the

hog” and “certainly did not appear to be struggling.” Mr. Graham testified

about viewing pictures on social media of a trip the Graham children, Debtor,

and Mr. Schwent took together to St. Louis. Mr. Graham saw pictures on


6   Debtor’s Exhibit E, p. 7.

7 The Court sees how Ms. Graham could have concluded this based on the
colloquiality between Debtor’s attorney and the state court judge at the December
12, 2013 pre-divorce hearing on temporary support. Debtor’s Exhibit B, p.34, lines
6-13; Debtor’s Exhibit C. This Court notes that the standards for temporary support
and post-divorce support are different.




                                          5
                Case 17-06056   Doc# 65   Filed 05/09/19   Page 5 of 17
social media of wedding cakes, and rings, and he assumed that Debtor and

Mr. Schwent were either engaged or planning to be engaged.8 Importantly,

however, Mr. Graham did not testify about a sole remark, let alone a false

remark, and let alone a pattern of false remarks, from Debtor about her

relationship status or whether she was cohabitating in a marriage-like

relationship. In fact, the Court heard no testimony about any

communications at all between the parties concerning Debtor’s relationship

with Mr. Schwent during this time period.9

      Then, in March 2016, the proverbial straw broke the camel’s back.

Debtor, Mr. Schwent, and the Graham children took a trip together to St.

Thomas. Upon their return, one of the Graham children showed Mr. Graham

a video of Debtor and Mr. Schwent becoming engaged while on the trip.

Quickly thereafter, in April 2016, Mr. Graham’s attorney sent Debtor a letter

demanding to terminate maintenance from that point through October 2016,



8  Apparently, Mr. Schwent had asked Debtor to marry him, but she refused. Mr.
Schwent also gave Debtor a ring to wear merely to show she was not single in
October 2015, and Debtor maintains she and Mr. Schwent did not become engaged
at that time.

9 Mr. Graham’s state court attorney mentioned an October 2015 motion in the state
court to stop Debtor from changing the Graham children’s school, and in relation to
that motion, Mr. Graham apparently requested a copy of Debtor’s then-current
lease because it was related to a school boundary issue. The lease was not provided,
but the Court was given no further details.




                                         6
              Case 17-06056    Doc# 65   Filed 05/09/19   Page 6 of 17
which was the end of the mandated term, because Mr. Graham believed

Debtor was cohabitating in a marriage-like relationship. Both parties agree

that Debtor responded, through her attorney, denying the request. Mr.

Graham contends Debtor responded “no” because “she needed the money.”

Debtor contends she responded “no” because the engagement changed

nothing financially and that she and Mr. Schwent continued to maintain

separate finances.

      Debtor testified at trial that she did not try to hide her engagement

from Mr. Graham. Debtor knew her daughter was videotaping the

engagement and assumed the children would say something to Mr. Graham.

Debtor did not tell the children to hide the engagement. Debtor claims after

she and Mr. Schwent got engaged, nothing changed in their living or

financial arrangements.

      Mr. Graham was not convinced. On May 31, 2016, Mr. Graham filed a

motion in state court to terminate maintenance. Mr. Graham undertook

extensive discovery on his motion: he subpoenaed Debtor’s financial records

and obtained copies of the leases Debtor and Mr. Schwent had signed. Debtor

and Mr. Schwent’s first lease had been a five-year lease with an option to

purchase, and the next lease was a three-year lease. The parties dispute why

Mr. Graham resorted to subpoenas for the information. Mr. Graham contends




                                       7
             Case 17-06056   Doc# 65   Filed 05/09/19   Page 7 of 17
Debtor was refusing to cooperate in discovery. Debtor contends she gave her

attorneys all the documents she had and that others were not readily

available. Debtor contends she never refused to provide any documents to Mr.

Graham. Mr. Graham’s attorney who represented him in state court testified

at trial, and she indicated that they subpoenaed the records because it was

“easier” than filing a motion to compel.

      A hearing was held on the motion to terminate maintenance on

January 31, 2017. At that hearing, Mr. Graham’s attorneys presented copies

of checks written on Debtor’s bank account. Debtor claimed to have signed all

of the checks, even though it was clear based on the writing style that several

of the checks had been signed by someone else, and at least a couple of the

checks had been signed by Mr. Schwent. There was also an issue where Mr.

Schwent had been added to the Graham children’s school as a contact, and

Mr. Schwent’s desire to coach one of the Graham children’s baseball teams.

Throughout the state court trial, Debtor continued to maintain that she and

Mr. Schwent had entirely separate finances, and were cohabitating, but were

not in a marriage-like relationship.

      On May 22, 2017, the state court granted Mr. Graham’s motion to

terminate maintenance. The state court granted the motion retroactively to

January 5, 2015, concluding that Debtor had been cohabitating in a




                                       8
             Case 17-06056   Doc# 65   Filed 05/09/19   Page 8 of 17
marriage-like relationship since at least that date. In its order, the state

court specifically found that Debtor had been “less than truthful” in her

testimony about the checks and had concealed cohabitation.10 The state court

calculated an overpayment of $34,160.43 and entered judgment against

Debtor for that amount plus post-judgment statutory interest.

      About a month later, on June 21, 2017, Debtor filed her Chapter 13

bankruptcy petition.11 Debtor scheduled the judgment on Schedule F as an

unsecured debt. Mr. Graham then filed his adversary complaint, objecting to

the discharge of the debt under §§ 523(a)(2)(A) (money obtained by “false

pretenses, a false representation, or actual fraud”), 523(a)(5) (debt “for a

domestic support obligation”), and 523(a)(15) (debt “to a spouse [or] former

spouse . . . that is incurred by the debtor in the course of a divorce or

separation or in connection with a separation agreement, divorce decree or



10 Regarding her “less than truthful” testimony, Debtor contends she was
frustrated and anxious at the state court trial because she had been up late the
night before reviewing the documents she had just been given the afternoon before
trial. Debtor claims she knew the checks came out of her account and that she knew
she did not sign them, but that she did not intend to deceive. She claims she was
under stress at the trial and was overwhelmed. Debtor testified she gave her
“roommate” permission to sign her name to these checks because the payments
needed to be made, she was unavailable to sign the checks, and they were for her
debts.

11Post entry of the state court judgment, Mr. Graham immediately garnished
Debtor’s bank account and obtained a total of $26.75.




                                         9
             Case 17-06056    Doc# 65    Filed 05/09/19   Page 9 of 17
other order of a court of record”). As noted above, this Court granted Debtor’s

motion for summary judgment on the claims under §§ 523(a)(5) and (a)(15),

and the parties proceeded to trial on the §523(a)(2)(A) claim.

II.      Conclusions of Law

         An adversary proceeding to determine the dischargeability of a debt is

a core proceeding under 28 U.S.C. § 157(b)(2)(I), over which this Court may

exercise subject matter jurisdiction.12

         A.    Nondischargeability Under § 523(a)(2)

         Subsection (a)(2)(A) excepts from discharge any debt “for money,

property, [or] services . . . obtained by . . . false pretenses, a false

representation, or actual fraud.” Mr. Graham bears the burden of proof to

establish each element of his claim under § 523(a)(2) by a preponderance of

the evidence.13 To carry his burden based on a false representation, Mr.

Graham must show that: “(1) the debtor made a false representation; (2) the

debtor intended to deceive the creditor; (3) the creditor relied on the debtor’s


12
  This Court has jurisdiction pursuant to 28 U.S.C. § 157(a) and §§ 1334(a) and (b)
and the Amended Standing Order of the United States District Court for the
District of Kansas that exercised authority conferred by § 157(a) to refer to the
District’s Bankruptcy Judges all matters under the Bankruptcy Code and all
proceedings arising under the Code or arising in or related to a case under the Code,
effective June 24, 2013. D. Kan. Standing Order 13-1, printed in D. Kan. Rules of
Practice and Procedure (March 2018).
13
     Grogan v. Garner, 498 U.S. 279, 287 (1991).




                                           10
                Case 17-06056    Doc# 65   Filed 05/09/19   Page 10 of 17
conduct; (4) the creditor’s reliance was justifiable; and (5) the creditor was

damaged as a proximate result.”14

        B.     Application to Mr. Graham’s Claim

        Mr. Graham has a difficult task from the beginning. The first two

elements he must show are a false representation with the intent to deceive.

A debtor’s intent to deceive “‘may be inferred from the totality of the

circumstances.’”15 “The bankruptcy court must consider whether the totality

of the circumstances ‘presents a picture of deceptive conduct by the debtor

which indicates an intent to deceive the creditor.’”16 A totality of the

circumstances inquiry is fact specific and hinges on the credibility of

witnesses.17




14
  Ez Loans of Shawnee v. Hodges (In re Hodges), 407 B.R. 415, 419 (Bankr. D. Kan.
2009) (citing Groetken v. Davis (In re Davis), 246 B.R. 646, 652 (10th Cir. BAP
2000)). The parties’ pretrial order relies on the “false representation of fact’ portion
of a § 523(a)(2)(A) claim. Doc. 27 p. 6.
15   In re Young, 91 F.3d 1367, 1375 (10th Cir. 1996).
16 Groetken v. Davis (In re Davis), 246 B.R. 646, 652 (10th Cir. BAP 2000) (quoting
3 Norton Bankr. Law & Practice 3d § 57:16 (2016)).

17 See Colonial Pac. Leasing v. Mayerson (In re Mayerson), 254 B.R. 407, 412
(Bankr. N.D. Ohio 2000) (finding that while “state of mind issues . . . are generally
not to be disposed of upon summary judgment . . . [t]his . . . does not mean that
summary judgment is per se inappropriate with issues concerning a person’s state
of mind”).




                                           11
               Case 17-06056     Doc# 65   Filed 05/09/19   Page 11 of 17
      Mr. Graham contends he overpaid the maintenance based on the “less

than truthful” statements of Debtor—borrowing that phrase from state court,

and that Debtor used obstructionist moves to hide the truth about her

cohabitation from Mr. Graham. Mr. Graham alleges a planned-out course of

action by Debtor to hide the truth about her relationship.

      The Court finds this case to be difficult. The state court concluded

Debtor began cohabitating in a marriage-like relationship at least by January

2015. It appears there was good reason for this conclusion: Debtor and Mr.

Schwent were romantically involved and had been living together for a

number of years. They shared a home and their lives, and the only thing

“separating” them was that they purposefully kept their finances separate.

      That said, for a debt to be nondischargeable under § 523(a)(2)(A), there

has to be more. There has to be “false pretenses, a false representation, or

actual fraud.” There is just no evidence that Debtor was acting fraudulently.

From all this Court has seen, Debtor was honest in her descriptions of her

relationship. She never hid her relationship from Mr. Graham or their shared

children.

      Obviously, there were no false representations with an intent to deceive

at the beginning of the parties’ chronology: Debtor testified at the hearing on

the first motion to terminate maintenance that she and Mr. Schwent were




                                       12
            Case 17-06056    Doc# 65   Filed 05/09/19   Page 12 of 17
romantically involved and living together, and the state court blessed interim

maintenance at that point. And then as noted above, during the next two

years, there is no evidence of any communication between Debtor and Mr.

Graham. Debtor then got engaged in March 2016, and in April 2016, Mr.

Graham demanded that maintenance be terminated. Debtor’s response to

this letter demand was the first communication between the parties on the

subject in years. At that point, instead of disclosing the true nature of her

relationship (as found by the state court), Debtor denied again that she was

cohabitating in a marriage-like relationship and insisted that her

engagement had changed nothing between herself and Mr. Schwent. This

may have been a situation of Debtor sticking her head in the sand and hiding

from the truth, but the Court just has no evidence that it was fraudulent.

      The only time Debtor was not honest was at the trial on the motion to

terminate maintenance where she misled the state court about who signed

three checks on her account. But that “less than truthful” testimony in state

court about who signed three checks on Debtor’s own account is insufficient

to make a nondischargeability claim. Mr. Graham’s reliance on Debtor’s false

pretenses or representations must be justifiable “from a subjective




                                       13
             Case 17-06056   Doc# 65   Filed 05/09/19   Page 13 of 17
standpoint.”18 The misrepresentations made by Debtor at the state court

hearing did not actually deceive anyone. “In order to rely on a

misrepresentation,” the party making the nondischargeability claim

“necessarily must first be deceived.”19 “A person cannot rely on a

representation if ‘he knows that it is false or its falsity is obvious to him.’”20

The misrepresentation about who signed the checks on Debtor’s account

occurred in state court at the hearing to terminate maintenance, which

occurred well after Mr. Graham’s obligation to pay support had ended.

           The situation herein is similar to that found by the bankruptcy court in

the In re Taylor21 case. The Taylor case also involved an ex-husband’s

payment of maintenance, and a state court judgment finding that the ex-wife

had been cohabitating in a marriage-like relationship and was not entitled to

that maintenance. In the Taylor case, the ex-husband learned of the debtor




18
  Johnson v. Riebesell (In re Riebesell), 586 F.3d 782, 791-92 (10th Cir. 2009) (citing
Field v. Mans, 516 U.S. 59, 74-75 (1995)).
19 In re Taylor, 455 B.R. 799, 802 (Bankr. D.N.M. 2011), aff’d, 478 B.R. 419 (10th
Cir. BAP 2012), aff'd, 737 F.3d 670 (10th Cir. 2013).

20 Id. at 802 (quoting In re Apte, 180 B.R. 223, 229 (9th Cir. BAP 1995), aff'd, 96
F.3d 1319 (9th Cir.1996) (quoting In re Kirsh, 973 F.2d 1454, 1456 (9th Cir.1992))
(per curiam) (quoting Restatement (Second) of Torts § 545A.541 (1977)).

21   Id.




                                           14
                 Case 17-06056   Doc# 65   Filed 05/09/19   Page 14 of 17
ex-wife’s cohabitation, filed a motion to terminate maintenance in April 2009,

and then the state court awarded the ex-husband a judgment for overpaid

maintenance from May 2009 through August 2010.22 The bankruptcy court in

Taylor stated:

           Because the Judgment awarding Plaintiff overpayment of spousal
           support is based solely on spousal support payments due after
           Plaintiff filed his motion to terminate, he could not have relied on
           Defendant's alleged misrepresentation when continuing to make
           spousal support payments after filing the motion in April of 2009.
           By April of 2009 Plaintiff already knew or believed that Defendant
           was not entitled to receive continued spousal support payments.
           He was not, therefore, deceived by any misrepresentation as to
           Defendant's right to continue to receive spousal support after April
           1, 2009, and could not have made such payments in reliance on any
           misrepresentation by Plaintiff. Plaintiff argued that his continued
           payments of spousal support after the filing of the motion to
           terminate spousal support evidences reliance. The Court
           disagrees. There simply can be no reliance when the Plaintiff has
           not been deceived; his belief that Defendant misrepresented
           whether she was cohabitating contrary to the requirements under
           Virginia law for continued receipt of spousal support is what
           prompted Plaintiff to seek termination of his obligation. Similarly,
           because Plaintiff believed that Defendant was no longer entitled to
           receive spousal support, Plaintiff's loss was not caused by his
           reliance on Defendant's alleged deception.23

           The facts herein are strikingly similar. Here, Mr. Graham learned of

Debtor’s engagement in March 2016, filed the motion to terminate




22   Id. at 803.

23   Id.




                                            15
                 Case 17-06056    Doc# 65   Filed 05/09/19   Page 15 of 17
maintenance in April 2016, and then the state court awarded Mr. Graham a

judgment for overpaid maintenance from January 2015 to October 2016. The

facts are slightly different, in that in this case the state court reached back

behind the time of the filing of the motion and awarded the judgment from

before the motion was even filed. But that said, according to Taylor, there can

be no reliance on a false representation once the ex-husband knows or

believes that the ex-wife is not entitled to maintenance. Under Taylor, in this

case, there can be no reliance at least as of April 2016, when the demand

letter was sent by Mr. Graham to Debtor. And before April 2016, there was

no communication at all between the parties, so where could the false

representation come from? Mr. Graham finds himself in a true catch-22

situation. Once he filed the motion to terminate, the reliance element

evaporated, yet there was still a court order to pay and failure to do so could

have had troublesome consequences if the motion to terminate maintenance

was denied.

      Unfortunately for Mr. Graham, the Tenth Circuit has already discussed

nondischargeability claims based on state court judgments for the

overpayment of maintenance, and carrying the burden of proof on such a

claim is difficult. Mr. Graham has not met his burden of proof to show

nondischargeability under § 523(a)(2)(A). Debtor was certainly interpreting




                                        16
              Case 17-06056   Doc# 65   Filed 05/09/19   Page 16 of 17
“cohabitating in a marriage-like relationship” differently than was Mr.

Graham, and the state court ultimately agreed with Mr. Graham’s

interpretation, but Mr. Graham has not shown that Debtor obtained the

overpaid maintenance based on “false pretenses, a false representation, or

actual fraud.”

III.   Conclusion

       Mr. Graham has not met his burden to show the debt of $32,591.47 is

nondischargeable under § 523(a)(2)(A). The Court enters judgment for

Debtor, and concludes that the debt is dischargeable. As the Court has

previously ruled, if Debtor seeks a discharge under § 1328(b) or converts her

case to Chapter 7, Mr. Graham may renew his claim under § 523(a)(15).

       It is so Ordered.

                                       ###




                                        17
             Case 17-06056   Doc# 65    Filed 05/09/19   Page 17 of 17
